              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

HORACE M. HOUSTON III,             )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV419-129
                                   )
KELLY SERVICES, INC.,              )
                                   )
     Defendant.                    )

                              ORDER

     Proceeding pro se, Horace M. Houston has filed what appears to be

an employment discrimination case against Kelly Services, Inc. Doc. 1.

He also moves for leave to proceed in forma pauperis (“IFP”). Doc. 2.

Because more financial information is needed, Plaintiff is DIRECTED to

supplement his IFP request.

     In his application to proceed IFP, plaintiff fails to answer any

questions as to any income he has received in the last 12 months. Doc. 2

at 1. He merely asserts that he has no money, no assets, no housing, no

transportation, no regular monthly expenses, and no debts or financial

obligations. Doc. 2 at 3. The Court cannot accept these allegations when

plaintiff is alleging that he was fired from his place of employment, doc. 1,

and where it obviously costs money to live. Wary of indigency claims
where information appears to have been omitted, and cognizant of how

easily one may consume a public resource with no financial skin in the

game,1 this Court demands supplemental information from dubious IFP

movants. See, e.g., Kareem v. Home Source Rental, 986 F. Supp. 2d 1345

(S.D. Ga. 2013); Robbins v. Universal Music Grp., 2013 WL 1146865 at *1

(S.D. Ga. Mar.19, 2013).2

      To that end, it tolerates no lies. Ross v. Fogam, 2011 WL 2516221



1
   “[A] litigant whose filing fees and court costs are assumed by the public ... lacks an
economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.”
Neitzke v. Williams, 490 U.S. 319, 324 (1989). Courts thus deploy appropriate
scrutiny. See Hobby v. Beneficial Mortg. Co. of Va., 2005 WL 5409003 at *7 (E.D. Va.
June 3, 2005) (debtor denied IFP status where, although she was unable to find
employment as a substitute teacher, she had not shown she is unable to work and earn
income in other ways); In re Fromal, 151 B.R. 733, 735 (E.D. Va. 1993) (denying IFP
application where debtor was licensed attorney and accountant and she offered no
reason why she cannot find employment), cited in In re Zow, 2013 WL 1405533 at *2
(Bkrtcy. S.D. Ga. Mar. 4, 2013) (denying IFP to “highly educated” bankruptcy debtor
who, inter alia, had “not shown he is physically unable to work or earn income in other
ways.”); Nixon v. United Parcel Service, 2013 WL 1364107 at *1-2 (M.D. Ga. Apr. 3,
2013) (court examined income and expenses on long-form IFP affidavit and determined
that plaintiff in fact had the ability to pay the court’s filing fee); Swain v. Colorado
Tech. Univ., 2014 WL 3012730 at *1 n. 1 (S.D. Ga. May 14, 2014).
2
    See also Lister v. Dep’t of Treasury, 408 F.3d 1309, 1313 (10th Cir. 2005) (court did
not abuse its discretion by denying status to Social Security benefits claimant seeking
judicial review of Commissioner's benefits denial; claimant, after having been
specifically instructed on how to establish IFP status, failed to fill out proper forms or
otherwise provide court with requisite financial information); Mullins v. Barnhart,
2010 WL 1643581 at *1 (D. Kan. Mar, 30, 2010) (denying, after scrutinizing IFP
affidavit’s financial data, leave to proceed IFP on financial ability grounds).

                                            2
at *1 (S.D. Ga. June 23, 2011) (“Ross, a convicted criminal, chose to burden

this Court with falsehoods, not honesty. The Court thus rejects Ross's

show cause explanation, as it is clear that he purposefully chose to disguise

his filing history and financial status.”); Johnson v. Chisolm, 2011 WL

3319872 at *1 n. 3 (S.D. Ga. Aug. 1, 2011) (“This Court does not hesitate

to invoke dismissal and other sanctions against inmates who lie to or

otherwise deceive this Court.”); see also Moss v. Premiere Credit of North

America, LLC, 2013 WL 842515 (11th Cir. Mar. 6, 2013) (“Moss's [IFP on

appeal] motion is DENIED because her allegation of poverty appears to be

untrue in light of her financial affidavit and filings in the district court.”).3

Plaintiff’s application for IFP status omits material details. He therefore

must properly fill out his application to proceed IFP, additionally, he must

disclose4 the following information within 14 days from the date of this


3
    Furthermore, liars may be prosecuted. See United States v. Dickerson, CR608-36,
doc. 1 (S.D. Ga. Dec. 11, 2008) (§ 2255 movant indicted for perjury for knowingly lying
in his motion seeking collateral relief from his conviction); id., doc. 47 (guilty verdict),
cited in Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d 1376, 1378 n. 2 (S.D.
Ga. 2012) (collecting sanction cases).
4
    Three important points must be underscored here:

    First, proceeding [IFP] in a civil case is a privilege or favor granted by the
    government. Rowland v. California Men's Colony, Unit II Men's Advisory
    Council, 506 U.S. 194, 198, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993). Second, the
                                           3
Order:


   (1)    Whether he receives a pension, annuity, or life insurance
          payment.

   (2)    What he spends each month for basic living expenses such as
          food, clothing, shelter, and utilities, and the dollar value of any
          public or private assistance he may receive;




   statute reads that the court “may authorize the commencement” of an action.
   28 U.S.C. § 1915(a)(1). The grant, denial, or other decision concerning an [IFP]
   application requires the court to exercise discretion. Denton v. Hernandez, 504
   U.S. 25, 31, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); see also Lee v. McDonald's
   Corp., 231 F.3d 456, 458 (8th Cir.2000) (explaining the purpose of 28 U.S.C. §
   1915 and stating the decision of whether to grant or deny in [IFP] s status under
   28 U.S.C. § 1915 is discretionary).

Lafontaine v. Tobin, 2013 WL 4048571 at *1 (N.D. Iowa Aug. 9, 2013) (emphasis
added); see also Marceaux v. Democratic Party, 79 F. App’x 185, 186 (6th Cir. 2003)
(no abuse of discretion when court determined plaintiff could afford to pay the filing
fee without undue hardship because he has no room and board expenses, owns a
car, and spends the $250.00 earned each month selling plasma on completely
discretionary items).

    Lafontaine also extended to non-prisoner IFP movants a pay-to-play,
installment payment plan analogous to what Congress imposed upon prisoners
under its Prison Litigation Reform Act (PLRA), which is expressed in statutory
provisions like § 1915 (a)(1), (b)(1)(2). Lafontaine, 2013 WL 4048571 at *2; see also
Kelner v. Harvin, 2010 WL 2817262 at *1 n. 5 (D. Kan. July 16, 2010) (It has been
held that the exhaustion, full/initial partial payment, and three-strikes provisions
of the current [IFP] statutes do not apply to [IFP] litigants who are not prisoners.
Nevertheless, several courts including the Tenth Circuit have applied this
subsection which does not refer to prisoners, to suits brought by non prisoners.”).
The Court is considering likewise here, since cost-free litigation too easily enables
recreational, if not nuisance, litigation. That further necessitates more detailed
financial data from the plaintiff.

                                            4
  (3)     Where he gets the money to pay for those expenses (include all
          “off-the-books” income, whether in cash or in-kind);

  (4)     Whether he possesses a cellular telephone and any home
          electronics equipment (include estimated value and related
          carrying expenses, such as carrier and subscription fees);

  (5)     Whether he has any credit or debit cards;

  (6)     Whether he is the account owner, or has signature power, as to
          any accounts with a bank or other financial institution;

  (7)     Whether he anticipates any future (within the next year)
          income;

  (8)     A list of any other cases showing an indigency-based, filing fee
          reduction or waiver granted by any other court (include the full
          case name, case number and the name of the court granting
          same).

        Providing this information will better illuminate Plaintiff’s true

financial condition. In that regard, he must again declare the facts he

pleads to be true, and sign his name to that declaration -- under penalty of

perjury. If he does not use a preprinted IFP form to respond (hence, if he

uses a blank sheet of paper), he must insert this above his signature: “I

declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct. Executed on (date).”         28

U.S.C. § 1746(1). The Clerk is DIRECTED to serve with this Order a


                                      5
blank IFP form for Plaintiff’s convenience. Failure to comply with this

directive will result in a recommendation of dismissal on IFP-deficiency

grounds alone. Kareem v. Home Source Rental, 2014 WL 24347 at *1

(S.D. Ga. Jan. 2, 2014).

     SO ORDERED this 21st day of June, 2019.



                                 __
                                 _________________________________________
                                  ___________
                                           _ ____________
                                                       ________
                                                             _ ___
                                 U IT
                                 UN  TED STATES
                                 UNITED   STA ATES MAGISTRATE
                                                    MAGISTRA R TE JUDGE
                                 SOUTHERN DISTRICT
                                               DIS
                                                 STRICT OF GEORGIA
                                                              GEO




                                   6
